Me. Justice Wole
delivered the opinion of the court.
The first two assignments of error relate to the admission of evidence in that during a prosecution for having an unrecorded still two policemen were allowed to testify as to the existence of the still. The appellant also objected on the ground that the policemen were not experts. The policemen testified to what they saw and it appeared to be a still. Until we are convinced to the contrary we feel bound to hold that a witness need not be an expert to *70testify to. the existence of a still. People v. Negrón, 29 P. R. R. 50, a case where the still was produced in court. .
The appellant in his third assignment of error complains of the weighing of the pro.of, but in the discussion limits himself to the failure of the prosecution to produce the still in court. However, witnesses may generally testify to the existence of a physical object and appellant does not convince us that this case is an exception.
The appellant in his fourth assignment of error maintains that he should he prosecuted, if at all, by virtue of the Volstead Act. This is a matter that we have held adversely to the appellant in People v. Rosaly, 28 P. R. R. 438, and others.
The judgment must be

Affirmed.

Chief Justice Del Toro and Justices Aldrey, Hutchison and Franco Soto concurred.